Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 14, 2021 has been entered. The Applicant amended claims 1, 4, and 6-8, cancelled claims 2-3, 5, 9-14, and added claims 21-25. Claims 1, 4, 6-8, and 21-25 remain pending in the application. Applicant’s amendments to the Drawings and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed September 2, 2021. The examiner withdraws the Drawings and Claims objections in light of the amendments to the Drawings and Claims.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 448.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 21-22 and 24 are objected to because of the following informalities:  
In claims 21-22, “the coupling elements in the plurality of coupling elements” lacks proper antecedent basis and should read “coupling elements in the plurality of coupling elements”
In claim 24, “the coupling elements” lacks proper antecedent basis and should read “the plurality of coupling elements”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sienkiewicz et al. (US PGPUB 2018/0183150 A1), hereinafter known as Sienkiewicz, in view of Wang et al. (US Patent No. 10955451 B2), hereinafter known as Wang.
Regarding claim 1, Sienkiewicz teaches (Fig. 1) an antenna test fixture (10), comprising: an X-Y isolation structure (30), wherein the X-Y isolation structure (30) includes walls that define sidewalls of a plurality of unit cells (26-1, 26-2, and 26-3), and wherein the X-Y isolation structure (30) is formed as a conductive grid ([0048]); a Z isolation structure (28), wherein the Z isolation structure (28) includes a planar first surface (28) that is joined to a surface of the X-Y isolation structure (30) and extends across a first side of the unit cells (26) of the X-Y isolation structure (30); and an array of coupling elements, wherein at least one coupling element (32) is included in each of the unit cells (26) of the X-Y isolation structure (30); wherein the Z isolation structure includes a substrate (18) but does not specifically teach wherein each coupling element in the array of coupling elements is formed on the substrate of the Z isolation structure.

    PNG
    media_image1.png
    606
    502
    media_image1.png
    Greyscale

However, Wang teaches (Fig. 9) coupling elements (632) formed on the substrate (50) of the Z isolation structure.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna test fixture of Sienkiewicz with Wang to include “coupling elements formed on the substrate of the Z isolation structure,” as taught by Wang, as it is well known to people skilled in the art and for the purpose of supporting the coupling elements (see also col. 11, lines 39-56).
Regarding claim 4, Sienkiewicz does not specifically teach wherein the substrate of the Z isolation structure on which coupling elements in the array of coupling elements are formed is part of a multilayered structure.
However, Wang teaches (Fig. 9) a substrate (50) of the Z isolation structure on which coupling elements (632) are formed is part of a multilayered structure (PCB is a multilayered structure).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna test fixture of Sienkiewicz with Wang to include “a substrate of the Z isolation structure on which coupling elements are formed is part of a multilayered structure,” as taught by Wang, for the purpose of supporting the coupling elements (see also col. 11, lines 39-56).
Regarding claim 6, Sienkiewicz further teaches (Fig. 1) further comprising: a feed network (34), wherein each of the coupling elements (32) in the array of coupling elements is connected to the feed network (34).
Regarding claim 7, Sienkiewicz does not specifically teach wherein the feed network is formed as part of the multilayered structure.
However, Wang teaches (Fig. 9) a feed network (663) is formed as part of the multilayered structure (50; PCB is a multilayered structure).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna test fixture of Sienkiewicz with Wang to include “a feed network is formed as part of the multilayered structure,” as taught by Wang, for the purpose of supporting the coupling elements (see also col. 11, lines 39-56).
Regarding claim 8, Sienkiewicz further teaches (Fig. 1) further comprising: an antenna (14-1, 14-2, and 14-3) having an array of antenna elements (14-1, 14-2, and 14-3) formed on an antenna substrate (18), wherein a side of the X-Y isolation structure (30) opposite a side joined with the Z isolation structure (28) is in contact with the antenna substrate (18), and wherein each antenna element (14-1, 14-2, and 14-3) in the array of antenna elements (14-1, 14-2, and 14-3) is located within a unit cell (26) included in the plurality of unit cells (26). 
Regarding claim 21, Sienkiewicz further teaches (Fig. 1) wherein the coupling elements (32) in the plurality of coupling elements are disposed on the first surface of the Z isolation structure (28).
Regarding claim 22, Sienkiewicz further teaches (Fig. 1) wherein the Z isolation structure (28) includes a planar second surface (28) that is opposite the planar first surface but does not specifically teach wherein the coupling elements in the plurality of coupling elements is disposed on the second surface of the Z isolation structure.
However, Wang teaches (Fig. 9) coupling elements (632) disposed on the second surface (673) of the Z isolation structure.

Regarding claim 23, Sienkiewicz further teaches (Fig. 1) wherein the feed network mirrors a feed network included in the antenna ([0067], respective transmit and receive chains).
Regarding claim 24, Sienkiewicz further teaches (Fig. 1) test electronics (34), and wherein the test electronics are operable to at least one of send signals to and receive signals from the coupling elements ([0051]) but does not specifically teach a switching network; wherein the switching network is operable to connect at least one coupling element in the plurality of coupling elements to the test electronics.
However, Wang teaches (Fig. 13) a switching network (710); wherein the switching network (710) is operable to connect at least one coupling element in the plurality of coupling elements (62, 63, 64) to the test electronics (38).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna test fixture of Sienkiewicz with Wang to include “a switching network; wherein the switching network is operable to connect at least one coupling element in the plurality of coupling elements to the test electronics,” as taught by Wang, for the purpose of determining test results from the antenna test fixture (see also col. 15, lines 25-67).
Regarding claim 25, Sienkiewicz does not specifically teach wherein the switching network is integral to the test fixture.
However, Wang teaches (Fig. 9 and 13) switching network (710 in 71) is integral to the test fixture (3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna test fixture of Sienkiewicz with Wang to include “a switching network is integral to the test fixture,” as taught by Wang, for the purpose of determining test results from the antenna test fixture (see also col. 15, lines 25-67). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845